331 S.W.3d 348 (2011)
STATE of Missouri, Respondent,
v.
James M. RANDELL, Defendant/Appellant.
No. ED 94152.
Missouri Court of Appeals, Eastern District, Division Five.
February 15, 2011.
Craig Allan Johnston, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Timothy A. Blackwell; Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
James M. Randell (Defendant) appeals from the trial court's judgment and sentence imposed after a jury trial in which the jury found him guilty of second-degree robbery, in violation of Section 569.030[1], and of resisting arrest, in violation of Section 575.150 RSMo 2006 Cum Supp. The trial court sentenced Defendant as a persistent offender to eighteen years in prison for the robbery conviction and a concurrent sentence of one year in jail for the resisting arrest conviction.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be *349 without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).
NOTES
[1]  All statutory citations are to RSMo 2000, unless otherwise indicated.